NO. 07-11-0174-CR
                                 NO. 07-11-0175-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                NOVEMBER 10, 2011


                              ROSANNE BELEN CANTU,

                                                                Appellant
                                           v.

                                THE STATE OF TEXAS,

                                                                Appellee
                           ___________________________

       FROM THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;

          NOS. 2768 & 2777; HONORABLE STUART MESSER, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Rosanne Belen Cantu (appellant) appeals her convictions for aggravated assault

with a deadly weapon and evading arrest. Pursuant to a plea agreement, appellant was

placed on deferred adjudication. Subsequently, the State filed a motion to adjudicate

her guilt and appellant pled true to all allegations in the motion. At the close of the

hearing, the trial court adjudicated appellant guilty and sentenced her to sixteen years

for aggravated assault and two years for evading arrest. Appellant’s appointed counsel
filed a motion to withdraw, together with an Anders1 brief, wherein he certified that, after

diligently searching the record, he concluded that the appeal was without merit. Along

with his brief, appellate counsel filed a copy of a letter sent to appellant informing her of

counsel’s belief that there was no reversible error and of appellant’s right to file a

response pro se. By letter dated October 3, 2011, this court notified appellant of her

right to file her own brief or response by November 2, 2011, if she wished to do so. To

date, no response has been filed.


        In compliance with the principles enunciated in Anders, appellate counsel

discussed two potential areas for appeal.                 They included the 1) sufficiency of the

evidence and 2) effectiveness of trial counsel. However, counsel then proceeded to

explain why the issues were without merit.


        In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so, we concur with

counsel’s conclusions.2




        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
           We reviewed the record before us. Though the transcription of the original plea hearing is not
part of it, matters arising from that hearing and plea cannot be considered via an appeal from a judgment
revoking probation, adjudicating guilt and sentencing. Manuel v. State, 994 S.W.2d 658, 661-62 (Tex.
Crim. App.1999). Furthermore, the clerk’s record contains the written waivers, stipulations of evidence
and admonishments executed or received by the appellant prior to originally pleading guilty in both
prosecutions.


                                                      2
      Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3




                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




      3
          Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                        3